April 16, 1937. The opinion of the Court was delivered by
This case, by M.C. Lamb, plaintiff-appellant, against the Metropolitan Mutual Fire Insurance Company, defendant-respondent, was commenced in the County Court for Richland County, August 12, 1936, and the purpose of the action was to recover judgment in connection with an insurance policy issued by the defendant to the plaintiff, and the case comes to this Court on appeal from an order of his Honor, the County Judge, sustaining the demurrer of the defendant to the plaintiff's amended complaint.
After due consideration of the record in the case, we are satisfied that the trial Judge reached the right conclusion in sustaining the demurrer. The exceptions are, therefore, overruled and the judgment of the lower Court affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.